Citation Nr: 1043195	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-27 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vitiligio (claimed as 
skin disease).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 
1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland Oregon.

The Board notes that claims of entitlement to service connection 
for skin conditions including chloracne, and residuals of 
exposure to Agent Orange including a rash on hands, face, groin, 
and elbows had been denied by the RO in unappealed decisions 
dated June 1992 and February 1995.  Additionally, the claims of 
entitlement to service connection for skin growths diagnosed as 
lichenified plaques and seborrheic dermatitis were denied in the 
unappealed February 1995 rating decision.  However, the Veteran's 
current claim, raised in February 2006 relates to vitiligio, a 
diagnosis separate from chloracne, lichenified plaques or 
seborrheic dermatitis.  In this regard, it is noted that claims 
based upon distinctly and properly diagnosed diseases or injuries 
cannot be considered the same claim.  See Ephraim v. Brown, 82 
F.3d 399 (Fed.Cir.1996). Boggs v. Peake, 520 F.3d 1330 (2008).  
As such, new and material evidence is not required under 
38 C.F.R. § 3.156 as to this issue.

Moreover, it is acknowledged that, with respect to the 
psychiatric claim, the Veteran had specifically claimed PTSD.  
However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
held that claims of entitlement to service connection for PTSD 
also encompass claims for service connection for all psychiatric 
disabilities afflicting a Veteran based on a review of the 
medical evidence.  In this case, the record also reflects a 
diagnosis of depression.  Accordingly, the claim was been 
recharacterized as set forth on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has vitiligio related to his active 
service.  He also contends that he has depression and PTSD 
related to his active service.

Regarding the Veteran's vitiligio, service treatment records are 
silent to any complaints of or treatment for vitiligio during 
active service.  Post-service treatment records indicate a 
diagnosis of vitiligio as well as a diagnosis of non-specific 
season skin hyper pigmentation of unclear etiology.  A November 
1991 VA examination provided in conjunction with a separate 
service connection claim noted complaints of brown and white 
spots on the skin.  During his September 2010 hearing before the 
undersigned Veterans Law Judge (VLJ), the Veteran testified that 
he began having problems with his skin shortly after his 
discharge from service.  Specifically he stated that with the 
onset of summer weather, his skin would change color, itch, and 
breakout.  The Veteran stated that this was an ongoing problem 
for him since 1973.  

Based on the above, objective findings representative of 
vitiligio are shown in the record.  The Veteran has not been 
afforded a VA examination regarding the etiology of his 
vitiligio.  Therefore, a VA examination and opinion should be 
obtained in order to address these assertions.  See 38 U.S.C.A. 
§ 5103A(d)(2).

Regarding the Veteran's claim of service connection for a 
psychiatric disorder, to include depression and PTSD, the Board 
notes that the Veteran's service treatment records show a 
diagnosis of passive-dependant personality with depression (grief 
reaction) in February 1972.  A subsequent February 1972 treatment 
record showed that the depression had resolved and the Veteran's 
diagnosis was changed to passive-dependant personality (mild).  

The Veteran has endorsed combat-related stressors, including 
witnessing multiple soldiers wounded or killed in action as they 
were brought to the field hospital, seeing bodies in the water 
while serving in Vietnam and imagining himself dying.  He also 
reported having friends killed in action.  Additionally during 
his September 2010 hearing, the Veteran stated that as a 
radioman, he travelled into remote areas both by himself and with 
armed guards, and often feared for his life.

Post-service treatment records indicated diagnoses of depression.  
A November 1991 VA examination indicated that the Veteran did not 
then meet the criteria for PTSD, but did seem to have some very 
mild symptoms that could be attributed to PTSD for several years.  
The examiner also stated that when he first came home from 
Vietnam, he seemed to have full blown PTSD, but did not currently 
have any symptoms, nor were there symptoms of any other major 
psychiatric disorder.

Private counseling records dated 1996 to 1997 noted treatment for 
dysthymia.  A July 2006 VA treatment record noted a prior medical 
history of depression in 1971 and PTSD in 1972, but records dated 
August 2005 to August 2006 did not indicate any confirmed 
diagnosis of PTSD.  A March 2007 VA psychiatric evaluation 
indicated that the Veteran endorsed symptoms and signs consistent 
with PTSD and depression dating and relating to the Veteran's 
Vietnam experiences, complicated by self treatment with alcohol 
in the past.  Diagnoses of major depressive disorder, PTSD, and 
rule out generalized anxiety disorder were provided.

A March 2008 VA psychiatric examination provided a diagnosis of 
chronic major depressive disorder, but the examiner stated that 
he was specifically instructed not to discuss a diagnosis of 
PTSD.  The examiner explained that this instruction limited his 
ability to fully evaluate the Veteran's mental status, 
particularly because the VA treatment records showed a diagnosis 
of PTSD in 2007 and because it was quite possible that the 
Veteran's depression was secondary to PTSD.

Finally, in an August 2010 report, from the Veteran's private 
counselor, S.L., MA, LPC, CRC, stated that he believed for some 
time that PTSD was one of the major contributing factors that 
caused the Veteran's difficulties with both employment and long 
term relationships.

Thus, as the Veteran has been diagnosed with psychiatric 
disorders, including depression and PTSD, which might be related 
to his active service, he should be afforded a VA examination to 
determine the nature and etiology of any currently present 
acquired psychiatric disorders.  See 38 U.S.C.A. § 5103A(d)(2).  
For the reasons discussed above, the examinations presently of 
record provide insufficient information to adjudicate the claim.

Finally, the Veteran indicated that there were additional VA 
medical records that were not associated with his claims file.  
These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, all records of medical treatment 
which are not currently associated with the 
Veteran's claims file should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file and any negative search should 
be communicated to the Veteran.

2.  After records, if any, are associated 
with the claims file, the RO/AMC should 
arrange for the Veteran to be scheduled 
for a VA examination by a physician with 
sufficient expertise to determine the 
nature and etiology of any currently 
present vitiligio.  The claims folder must 
be made available to and reviewed by the 
examiner, and any indicated studies should 
be performed.  

3.  Based upon the review of the record 
and the examination results, the examiner 
should provide an opinion with respect to 
the etiology of the Veteran's current 
vitiligio.  Specifically, the examiner 
should state whether there is a 50 percent 
or better probability that the disorder 
(or any other skin disorder) is 
etiologically related to the Veteran's 
active service.  The rationale for any 
opinion expressed must also be provided.

4.  The Veteran should also be scheduled 
for an acquired psychiatric examination to 
ascertain whether there is acquired 
psychiatric pathology, including 
depression, and/or PTSD, and if so, 
whether it could be related to service.  
The claims folders must be made available 
to and reviewed by the examiner.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiners 
should be accomplished and any such 
results must be included in the 
examination report.  A complete rationale 
for all opinions expressed must be 
provided.  Based on the review of the 
record and the examination results, the 
examiner should address the following:

a. Whether it is at least as likely 
as not that a diagnosis of PTSD or 
other acquired psychiatric disorder, 
including depression is deemed 
appropriate.  In this regard, the 
examiner should state whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
with respect to the fourth edition of 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (DSM-IV).  

b. Whether it is at least as likely 
as not that there is a link between 
the current symptomatology, the 
diagnosis of PTSD and the Veteran's 
reported combat stressors.  

c.  As to any other pathology, it 
should be indicated whether it is at 
least as likely as not related to 
service or had its onset unrelated to 
service.

5.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the requisite opportunity 
to respond before the case is returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


